{¶ 27} I would respectfully dissent from the majority's view that there was a change of circumstances. I would find the child already lived outside the State of Ohio, and availability of the child to appellee and his immediate family already existed. Although I concede the child would be almost twice as far away with the move, I nonetheless find this fact standing alone is not sufficient to warrant a finding of a change of circumstances.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas, Domestic Relations Division, Muskingum County, Ohio, is affirmed.
  Costs to Appellant. *Page 1